Title: From Thomas Jefferson to Henry Lee, 28 June 1793
From: Jefferson, Thomas
To: Lee, Henry



Dear Sir
Philadelphia June 28. 1793.

I should much sooner have answered your favor of the 15th. of May on the subject of a Mace, by sending you the inclosed design of Dr. Thornton, whose taste and imagination are both good: but that I have not myself been satisfied with the introduction of the rattlesnake into the design. There is in Man as well as brutes, an antipathy to the snake, which renders it a disgusting object wherever it is presented. I would myself rather adopt the Roman staves and axe, trite as it is; or perhaps a sword, sheathed in a roll of parchment (that is to say an imitation in metal of a roll of parchment) written over, in the raised Gothic letters of the law, with that part of the constitution which establishes the house of representatives, for that house, or the Senate, for the Senate. However if you have the same disgust for the snake, I am sure you will yourself imagine some better substitute: or perhaps you will find that disgust overbalanced by stronger considerations in favor of the emblem. I have the honour to be with great esteem & respect Dear Sir Your most obedt & most humble servt

Th: Jefferson

